Citation Nr: 0916874	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for lumbar degenerative changes with low back strain, 
prior to April 8, 2007. 

2.  Entitlement to an increased rating in excess of 20 
percent for degenerative changes with low back strain, since 
April 8, 2007. 

3.  Entitlement to an increased rating in excess of 10 
percent for right ankle arthrosis.  

4.  Entitlement to an increased rating in excess of 10 
percent for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
June 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In a May 2007 RO decision the Veteran was granted an 
increased rating of 20 percent for lumbar degenerative 
changes with lumbar strain, effective April 8, 2007; an 
initial compensable rating of 10 percent for right ankle 
arthrosis, effective May 18, 2004; and an initial compensable 
rating of 10 percent for sinusitis, effective May 18, 2004. 

The Board notes that inasmuch as higher ratings for the 
disabilities are available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claims for higher ratings, as reflected on 
the title page, remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

During the pendency of the appeal, the issue of entitlement 
to service connection for  left heel pain was granted by a 
March 2007 RO rating decision that granted service connection 
for plantar fasciitis of the right foot and of the left foot 
and assigned each foot a 10 percent disability rating, 
effective July 28, 1997.  Therefore, the Board finds that 
this is a full grant of benefits sought on appeal and that 
issue is not before the Board. 

The Veteran was scheduled for a hearing in September 2007; 
however, she failed to report for this hearing and has 
provided no explanation for her failure to report.   
Therefore, her hearing request is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

1.  Prior to April 18, 2007, lumbar degenerative changes with 
low back strain is not shown to be manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Since April 18, 2007, lumbar degenerative changes with 
low back strain is not shown to be manifested by forward 
flexion of the cervical spine 15 degrees or  less; or, 
favorable ankylosis of the entire cervical spine.  

3.  Right ankle arthrosis is shown to be manifested by marked 
limitation of motion of the ankle.

4.  Sinusitis with headaches is not shown to be manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2007, the criteria for the assignment 
of a rating in excess of 10 percent for lumbar degenerative 
changes with low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
5003- 5237 (2008).  



2.  Since April 8, 2007, the criteria for the assignment of a 
rating in excess of 20 percent for lumbar degenerative 
changes with low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
5003-5237 (2008).  

3.  The criteria for the assignment of an increased rating of 
20 percent for right ankle arthrosis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5270 (2008).  

4.  The criteria for the assignment of an increased rating in 
excess of 10 percent for sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.97 
including Diagnostic Code 6510 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2004, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising her that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the March 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claims for increased ratings and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agencies to include her service treatment records or other 
medical records, and medical records at VA hospitals.  The 
letters also advised the Veteran that VA was making 
reasonable efforts to help the Veteran get private records or 
evidence necessary to support her claim. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the December 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that she needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the June 2004 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
VA examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the Veteran's 
access to her VA examination reports (indicated in his 
representative's April 2009 statement, as the claims file had 
been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the Veteran discussed her disability in terms of 
relevant symptomatology and as she described the functional 
effects of his disability on her everyday life in support of 
his claims during her examinations, the Board is satisfied 
that she had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the December 2006 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in May 2007, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in July 2004, March 
2007, and April 2007.  

The Board notes that the Veteran has submitted private 
treatment records in regards to her  right ankle without a 
waiver of initial RO jurisdiction; however, the Board finds 
that it is not prejudicial to proceed without a waiver since 
this decision is granting the Veteran an increased rating for 
right ankle arthrosis.  

The Veteran failed to report to her Board hearing; therefore 
it is deemed withdrawn. 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for higher ratings 
for the disabilities on appeal.
II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a  disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A.   Degenerative changes with low back strain

The March 2005 RO rating decision continued the 10 percent 
disability rating for degenerative changes with low back 
strain.  The March 2007 RO rating decision granted the 
Veteran an increased rating of 20 percent for degenerative 
changes with low back strain, effective April 8, 2007, the 
date of the Veteran's VA examination. 

Under the applicable rating criteria, a 10 percent evaluation 
is in order for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  
 
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Veteran had a VA examination in July 2004, where she 
reported constant low back pain.  She stated that she had no 
flare-ups, no associated symptoms except for weakness in the 
lower extremities, and no arthrosis.  She reported that she 
was independent in eating, grooming, bathing, toileting, and 
dressing. 

On examination the Veteran's range of motion for forward 
flexion was from 0 degrees to 80 degrees, extension was from 
0 degrees to 22 degrees, right lateral flexion was from 0 
degrees to 30 degrees, and left lateral rotation and right 
lateral rotation was 0 degrees to 30 degrees.  She reported 
pain at the end of all movements and after five repeated 
movements she had increased pain by 30 percent.  There was no 
increase in weakness or fatigue but there was mild increased 
in lack of endurance.  There was objective painful motion, 
mild spasm, and tenderness; however, there was no weakness, 
fixed deformity, or scoliosis.  X-ray studies of the lumbar 
spine revealed degenerative changes at L5-S1.  

The VA examiner diagnosed degenerative arthritis, multilevel, 
thoracic spine, and chronic low back syndrome mechanical with 
degenerative changes at L5-S1.  

At the April 2007 VA examination, the Veteran reported 
localized pain in the low back, which was constant and worse 
on the right side.  She also experienced tingling of the 
right knee; however, the Board notes that the Veteran is 
already separately  for right knee retropatellar arthrosis.  
She denied incontinence of bowel and bladder.  

On examination there was demonstrated increased lumbar 
lordosis and tenderness to palpation over the right lumbar 
paraspinal.  The range of motion for forward flexion was from 
0 degrees to 60 degrees associated with pain throughout the 
range of motion, extension was from 0 to 20 degrees 
associated with pain at the end of range of motion, lateral 
bending was from 0 to 20 degrees and was associated with pain 
at the end of range of motion on the right side, and rotation 
range of motion was from 0 to 35 degrees bilaterally 
associated with pain at the end of range of motion.  
Following five repetitive range of motions, pain was slightly 
increased; however, her range of motion remained the same. 
Also, there was no evidence of fatigue, weakness, or lack of 
endurance.  

X-ray studies revealed the Veteran had normal spinal 
alignment and the vertebral body heights were normal.  There 
was a mild to moderate narrowing of the L5-S1 disc space and 
there was no acute fracture or subluxation.  There was 
diffuse facet athropathy, greatest at L4-L5 and L5-S1 levels.  
The VA examiner diagnosed chronic low back pain likely 
secondary to lumbar facet joint disease. 

A careful review of the Veteran's VA treatment records and VA 
examinations and comparing the medical evidence to the rating 
criteria, the Board finds that prior to April 8, 2007, the 
lumbar degenerative changes with low back strain is not shown 
to warrant a rating higher than the current 10 percent.  

There is no medical evidence that prior to April 8, 2007, 
that the Veteran's forward flexion of the thoracolumbar spine 
was greater than 30 degrees but not greater than 60 degrees; 
that her combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or there was muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The Board also finds that since April 8, 2007 the  lumbar 
degenerative changes with low back strain do not warrant an 
increased rating of 40 percent.  This is because there is no 
medical evidence of that the Veteran's forward flexion of the 
thoracolumbar spine was 30 degrees or less or that she had 
favorable ankylosis of the entire thoracolumbar spine.   

Accordingly, based on the evidence of record the Board finds 
that prior to April 8, 2007,  an evaluation higher than 10 
percent for the  lumbar degenerative changes with low back 
strain cannot be assigned in this case.  The Board also finds 
that since April 8, 2007, an increased rating in excess of 20 
percent for the  lumbar degenerative changes with low back 
strain cannot be assigned in this case.

B.   Right ankle arthrosis

The March 2005 RO rating decision continued the Veteran's 
noncompensable rating for right ankle arthrosis.  The May 
2007 RO rating decision granted the Veteran an increased 
rating of 10 percent, effective May 18, 2004, the date of the 
Veteran's claim for an increased evaluation.  

The  right ankle arthrosis have been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides 
ratings based on limitation of extension of the ankle.  
Moderate limitation of motion of the ankle is rated as 10 
percent disabling; and marked limitation of motion of the 
ankle is rated as 20 percent disabling.  

The Board notes that 38 C.F.R. § 4.71a including Diagnostic 
Code 5270 and Diagnostic Code 5262 also deal with the ankle.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight ankle disability is rated 10 percent disabling; 
malunion of the tibia and fibula with moderate ankle 
disability is rated 20 percent disabling; and malunion of the 
tibia and fibula with marked ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  

The Board notes that normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The Board notes that the terms "moderate" and "marked" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the Veteran's July 2004 VA examination she reported ankle 
pain and stiffness.  The Veteran's range of motion for 
dorsiflexion was from 0 degrees to 20 degrees, plantar 
flexion was from 0 degrees to 40 degrees, and supination was 
from 0 degrees to 28 degrees, and pronation was from 0 
degrees to 5 degrees.  The VA examiner noted that she did not 
have flare-ups by history and after five repeated movements 
there was no increased in the weakened movement or 
incoordination.  However, there was a mild increase in excess 
fatigability and lack of endurance on repeated use, the exact 
degree could not be ascertained.  The Veteran was diagnosed 
with right ankle arthrosis. 

A careful review of the Veteran's private treatment records 
revealed that in June 2006 she had an arthroscopy with 
debridement of osteochrondral defect of the right ankle with 
chondroplasty.  Prior to her surgery she had ankle joint pain 
that was diffused but was decreased in severity compared to 
previous visits.  She also had tenderness to palpation over 
the posterior and anterior medial gutters.  The follow-up 
treatment reports revealed that the Veteran's range of motion 
for her ankle was within normal limits; however, there was 
mild edema on the lateral aspect of the ankle.  There was no 
tenderness to palpation of the medial gutter but there was 
mild tenderness to palpation of the peroneal tendon.  

At the Veteran's April 2007 VA examination it was noted that 
she had an arthroscopic right ankle procedure in May 2006.  
She stated that she felt much better after the procedure; 
however, the ankle pain had re-occurred.  She reported 
intermittent pain that averaged 7 out of 10 and was 
aggravated by walking.  

On examination there was demonstrated mild edema around the 
ankle and mild tenderness to palpation over the medial aspect 
of the ankle around the deltoid ligament.  There was no 
tenderness to palpation over the lateral aspect of the ankle.  
The Veteran's range of motion for her dorsiflexion was from 0 
to 5 degrees without pain, plantar flexion was from 0 to 50 
degrees without pain, and after five repetitive range of 
motion no pain was recited and the range of motion remained 
the same.  There was no evidence of fatigue, weakness, and 
lack of endurance.  Also, she had negative anterior drawer 
and talar tilt tests.  

X-ray studies of the right ankle revealed the ankle mortise 
intact, talar dome was smooth, and there was no acute 
fracture or dislocation.  Mild circumferential soft tissue 
swelling seen about the ankle joint.  There was a rounded 
calcification anterior to the distal tibia which may have 
been vascular in origin.  The VA examiner diagnosed the 
Veteran with right ankle pain and a history of right ankle 
osteochongral defect status post arthroscopic procedure.  

The Board finds that the Veteran's  right ankle arthrosis 
does warrant an increased rating of 20 percent because there 
is evidence of marked limitation of motion.  At the Veteran's 
April 2007 VA examination her range of motion for 
dorsiflexion was from 0 degrees to 5 degrees and the Board 
finds that this is evidence of marked limitation of motion 
since normal range of motion is from 0 degrees to 20 degrees.  

The Board notes that the Veteran's  right ankle arthrosis 
does not warrant an increased rating in excess of 20 percent 
and that the now assigned 20 percent disability rating is the 
maximum disability rating under Diagnostic Code 5271.  The 
Board finds that her  right ankle arthrosis do not warrant a 
30 percent rating under Diagnostic Code 5270 since there is 
no evidence of ankylosis of the ankle.  In addition, she does 
not warrant a 30 percent rating under Diagnostic Code 5262 
since she does not have malunion of the tibia or fibula 
productive of marked ankle disability.  

The Board finds that the now assigned 20 percent disability 
rating criteria already contemplates pain on limitation of 
motion and therefore does not warrant an additional rating 
under DeLuca. Resolving the benefit of the doubt in the 
Veteran's favor, the Board finds that an increased rating of 
20 percent, but not higher, for  right ankle arthrosis is 
warranted in this case.  

C.  Sinusitis 

The March 2005 RO rating decision continued the Veteran's 
noncompensable rating for sinusitis.  The May 2007 RO rating 
decision increased sinusitis to 10 percent, effective May 18, 
2004, the date of the Veteran's claim for increase. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6510 (pansinusitis), 
is to be rated under the General Rating Formula for 
Sinusitis.  The General Rating Formula for Sinusitis provides 
a noncompensable (no percent) rating for sinusitis that is 
detected by X-ray only.  

A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

A May 2004 VA allergy and immunology clinic treatment note 
stated that the Veteran had 3 to 4 episodes of sinus 
infection in the past 11 months with antibiotics after each 
episode and that her last course of antibiotics was one month 
prior.  She had 2 headaches per week.  She also had nasal 
stuffiness with intermittent yellow nasal discharge and post 
nasal drips.  She usually used Flonase, OTC Tylenol sinus, 
nasal wash, and Allegra.  She stated that she snored heavily 
at night and complained that she hardly breathed through her 
nose, it was noted that she gained 100 pounds in the past 4 
years.  She was diagnosed with chronic recurrent sinusitis 
and according to a CT scan of the sinuses that were no 
evidence of chronic inflammation.  It was also noted that it 
wasn't clear if her headaches were resistant sinusitis, sinus 
associated pain syndrome, or migraine variant. 

The Veteran had a VA examination in July 2004, where she 
reported that she was not on medication and that she had no 
previous nasal surgeries.  She also stated that there was no 
discharge from the nose.  Examination of the nose showed a 
deflection of the nasal septum with obstruction of more than 
50 percent of the nasal airway.  The larynx and pharynx were 
normal and there was no pharyngeal or laryngeal disease.  It 
was noted that the Veteran had a history of allergic rhinitis 
with nasal sinus disease.  The VA examiner diagnosed her with 
deflection of the nasal septum with obstruction of more than 
50 percent of the nasal airway. 

A March 2005 VA allergy and immunology clinic notes that that 
the Veteran had at least 3 courses of antibiotics.  It was 
also noted that her sinus episodes were characterized by 
nasal congestion and post nasal drip and that it caused a 
cough that was treated with steroids.  In March 2005 the 
pulmonary clinic found the cough to be related to an anxiety 
disorder or panic attacks. 

At the Veteran's March 2007 VA examination she stated that 
she had headaches that's were persistent in the frontal area 
and radiated to the back of the head and was accompanied by 
recurrent dizziness and occurred two or three times a week.  

Examination of the Veteran's nose showed a normal external 
nose and normal superior, middle, and inferior turbinates.  
There was a deflection of the nasal septum; however, the 
airway on both sides of the nose was adequate.  There was no 
tendenerness over the maxillary sinuses.  The examination of 
the larynx and the pharynx was normal and there was no 
evidence of laryngeal or pharyngeal disease.  There was no 
purulent discharge occurring from the nose; however, she did 
have a positive history of allergic rhinitis for which she 
received treatment.  X-ray of the sinuses confirmed the 
presence of mucosal thickening in the nasal sinus with a 
small retention cyst.  

The VA examiner diagnosed allergic rhinitis by history and no 
active nasal sinus disease, nasal disease, laryngeal disease, 
and pharyngeal disease.    It was also noted that that were 
no periods of incapacitating episodes and that her sinus 
condition gave her a persistent headache. 

After a careful review of the Veteran's VA examinations and 
VA treatment notes the Board finds that her  sinusitis does 
not warrant an increased rating in excess of 10 percent.  
This is because there is no medical evidence that she had 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The Board notes that though 
the Veteran did report headaches there is no medical evidence 
that she her sinusitis is characterized by purulent discharge 
or crusting or any incapacitating episodes.  In addition, the 
March 2007 VA examination stated that the Veteran had no 
incapacitating episodes.  

The Board notes that the Veteran's VA treatment records 
revealed that she had at least 3 episodes between June 2003 
and March 2005; however, it was not noted if these were 
incapacitating or non-incapacitating episodes.  The Board 
finds that the characterization of these episodes is not 
vital because it still would not warrant an increased rating 
because the frequency of the episodes does not meet the 
criteria of the 20 percent disability rating, three or more 
incapacitating episodes per year or more than six non-
incapacitating episodes per year.

Therefore, the Board finds that an increased rating in excess 
of 10 percent for  sinusitis is not warranted. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 5107.


ORDER

Prior to April 8, 2007, a rating in excess of 10 percent for 
degenerative changes with low back strain is denied.  

Since April 8, 2007, a rating in excess of 20 percent for 
degenerative changes with low back strain is denied. 

A 20 percent rating right ankle arthrosis is granted, subject 
to the regulation controlling the disbursement of VA monetary 
benefits.  

A rating in excess of 10 percent for the  sinusitis is 
denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


